DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4, 15, and 19-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to either show or reasonably suggest the double-sided adhesive sheet having a laminate structure of claims 4 and 19-24, the double-sided adhesive sheet joined body of claims 15 and 25, or the method recited in claim 26 for joining/separating adherends using the sheet according to claim 4.   
Regarding both independent claims 4 and 15 and method claim 26, the closest prior art of record is Chino et al., US 2009/0035580, Lintec Corp., WO 2015/046433, Gilbert, US 2010/0000878 and Sandberg, US 2007/0023382.
Chino teaches an electro-peeling multilayer adhesive illustrated as a double-sided adhesive, composed of three adhesive layers and shown with a first adherend attached to the first adhesive and a second adherend attached to the second adhesive.  Chino further teaches at least one adhesive layer made from a polymer that may include an acrylic resin and an electrolyte. Chino teaches a second adhesive layer and a conduction substrate between the first adhesive layer and the second adhesive layer.   Chino teaches that during a method of use, the adhesive layers have electrical 
Chino is silent as to whether its three layer double-sided adhesive is in the form of a sheet having a laminate structure.  Lintec teaches an electrically peelable pressure sensitive adhesive sheet that may be in the form of a double-sided pressure sensitive adhesive sheet having a laminate structure.  The adhesive layers are made from an acrylic polymer and a surfactant that may be anionic or cationic.  Lintec further teaches that two release sheets may also be laminated to its adhesive layers.  Lintec teaches a method of using its adhesive sheet that includes sticking the sheet to an adherend having electrical conductivity and peeling after voltage application.  Furthermore, Lintec teaches that its substrate layer is preferably an electrically conductive substrate because when it is desired to peel the pressure sensitive adhesive sheet from an adherend, a voltage is applied to the pressure sensitive adhesive layer of the pressure sensitive adhesive sheet,  thus rendering obvious modifying the three layer adhesive of Chino in view of Lintec, to form a pressure sensitive acrylic adhesive on either side of a conductive substrate.
Regarding the multi-layer constructions of claims 4 and 15 that include a second conduction substrate and a third adhesive layer disposed between the first and second conduction substrates, the third adhesive layer containing an electrolyte electrically connected to the first substrate and to the second conduction substrate, Gilbert teaches a five layer structure with first and second adhesive layers, first and second conduction 
Regarding the claim 4 and 15 requirement that the first conduction substrate includes a first extension portion protruding away from an end of the first adhesive layer and also a second extension portion protruding in a second, opposite direction from the second conduction substrate, Gilbert teaches that in order to make contact with conductive elements, conventional means, such as clips may be employed. Gilbert further states a preference to spot weld a conductive tab onto the electrically conductive substrate or element to improve electrical contact.  However, Gilbert does not teach or suggest conduction substrate protruding portions extending in opposite directions as required by the independent claims.
Sandberg teaches methods for opening packages using laminates that include an electrically “weakable” adhesive having both adhesive matrix and electrolyte functionality.  Laminates of Sandberg include active layers separated by an adhesive bonding layer made from the electrically weakable adhesive.  Although layers according to Sandberg extend outwardly of ends of the adhesive used to adhere adherends to respective conduction substrate layers, the examiner finds persuasive Applicant’s argument in the Remarks of June 29, 2021, that the layers of Sandberg are provided on the same side and also in a same plane with respect to a bonding layer.  Therefore, Sandberg does not provide any teaching or suggestion of providing oppositely directed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619.  The examiner can normally be reached on Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CYNTHIA L SCHALLER/Examiner, Art Unit 1746